Citation Nr: 0102413	
Decision Date: 01/29/01    Archive Date: 02/02/01

DOCKET NO.  97-35 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a lumbosacral spine 
disability, claimed as secondary to service-connected 
residuals of a fracture to the left tibia and fibula.

2.  Entitlement to an initial rating in excess of 10 percent 
for status post left hamstring release, secondary to service-
connected residuals of a fracture to the left tibia and 
fibula.

3.  Entitlement to a rating in excess of 20 percent for 
residuals of a fracture to the left tibia and fibula.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from September 1978 to 
February 1992.

The above matters come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO), 
dated in July 1996 and July 2000.

A Travel Board Hearing was held on September 13, 2000, in 
Atlanta, Georgia, before the undersigned, who is a Member of 
the Board and was designated by the Chairman to conduct that 
hearing, pursuant to 38 U.S.C.A. § 7102(b).  A transcript of 
the hearing is of record.

A review of the record shows that, in addition to the above 
four issues, the issue of entitlement to service connection 
for depression was developed for appellate review.  The Board 
has not listed this issue as a fifth issue on appeal on the 
first page of the present remand because that particular 
benefit was granted by the RO during the pendency of this 
appeal, in a September 2000 rating decision.


REMAND

The veteran contends that he is entitled to be service-
connected for a lumbosacral spine disability, which he 
believes is secondary to his service-connected residuals of a 
fracture to the left tibia and fibula.  He also contends that 
he is entitled to an initial rating in excess of 10 percent 
for status post left hamstring release, secondary to service-
connected residuals of a fracture to the left tibia and 
fibula, a rating in excess of 20 percent for the service-
connected residuals of a fracture to the left tibia and 
fibula, and to a total rating based on individual 
unemployability due to service-connected disabilities.  After 
a review of the evidentiary record, the Board is of the 
opinion that additional development should be undertaken 
prior to appellate review.  In particular, it is noted that 
the medical evidence in the file is insufficient, or 
inadequate, at this point in time.  Also, it appears that not 
all VA medical records that are relevant to the matters on 
appeal have been associated with the file.  

Regarding the insufficiency of the medical evidence in the 
file, the Board notes that, while the veteran was examined by 
VA in April 2000, the examiner noted in the report of that 
examination that the multiple VA radiologic studies of the 
veteran's lower back and left lower extremity that were 
obtained in 1997 and 1998 were not available for his review.  
He did not discuss any current studies.  Therefore, his 
assessment of the severity of the veteran's musculoskeletal 
conditions was not a fully informed one.  Also, that examiner 
did not happen to note the fact, reported in prior records in 
the file, that the veteran has a leg length discrepancy, with 
the left leg being shorter than the right one, reportedly 
secondary to the inservice fracture to the left tibia and 
fibula.  Further, the examiner refrained from expressing an 
opinion as to whether the veteran's lumbosacral spine 
disability is indeed secondary to the service-connected 
residuals of a left tibia/fibula fracture, as claimed by the 
veteran.  All these deficiencies warrant, in the Board's 
opinion, a re-examination of the veteran.

Additionally, the Board notes that the file does not contain 
copies of the records reflecting VA outpatient treatment in 
1999 and 2000, notwithstanding the fact that the veteran 
said, at the September 2000 Travel Board Hearing, that he was 
still receiving continuous outpatient medical treatment from 
VA.  Also, the medical records reflecting a 1998 VA left 
hamstring release, for which the RO granted service 
connection in the July 2000 rating decision hereby on appeal, 
are not of record.  All this evidence should be secured and 
associated with the file.

The above development should be undertaken by the RO prior to 
the Board's appellate review, particularly in light of VA's 
recently re-defined duty to assist claimants in the 
development of their claims for VA benefits.  This duty to 
assist requires VA to make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate his 
or her claim for VA benefits.  This includes assistance in 
obtaining the claimant's service and VA medical records, 
records held by any Federal department or agency, if 
adequately identified by the claimant, and any other relevant 
records identified by the claimant.  VA's duty to assist also 
requires, in the case of claims for disability compensation, 
that a medical examination be provided, or a medical opinion 
be sought, when such an examination or opinion is necessary 
to make a decision on the claim.  Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (to 
be codified as amended at 38 U.S.C. §§ 5103, 5103A, and 5107; 
hereinafter referred to as "the VCAA").

Because of the change in the law brought about by the VCAA, a 
remand in this case is also required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, §§ 3-4, 114 Stat. 2096, ___ (2000) (to be codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  In 
addition, because the RO in this particular case has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).

The Board also notes that the issue of entitlement to an 
initial rating in excess of 10 percent for status post left 
hamstring release, secondary to service-connected residuals 
of a fracture to the left tibia and fibula, has been 
developed by the RO as a regular increased rating issue, 
notwithstanding the fact that said issue arises from an 
original grant of service connection.  Pursuant to a 1999 
decision by the United States Court of Appeals for Veterans 
Claims, the entire body of evidence is for equal 
consideration and, consistent with the facts found, the 
rating may be higher or lower for segments of the time under 
review on appeal, i.e., the rating may be "staged."  
Fenderson v. West, 12 Vet. App. 119 (1999).  Therefore, in 
re-adjudicating this particular claim on remand, the RO 
should consider the Fenderson doctrine and assign staged 
ratings, if warranted.

Finally, the Board's appellate review of the issue of a total 
rating based on individual unemployability needs to be held 
in abeyance pending the re-adjudication of the three other 
issues hereby being remanded, insofar as the question of 
whether the veteran is entitled to a total rating based on 
individual unemployability cannot be answered until the RO 
determines (a) whether the veteran's lumbosacral spine 
disability is secondary to a service-connected disability, as 
claimed, and (b) what are the current degrees of severity 
(i.e., ratings warranted) of all service-connected 
disabilities.

In view of all of the above, this case is remanded to the RO 
for the following development:

1.  The RO should make sure that all 
records reflecting VA inpatient and 
outpatient treatment since 1998, to 
include the records reflecting the 1998 
VA left hamstring release, are associated 
with the file.  The results of this 
action, even if negative, should be 
documented in the file.

2.  The RO should then schedule the 
veteran for a VA medical examination of 
his left lower extremity and lumbosacral 
spine.  The examiner should be asked to 
review the pertinent evidence in the 
file, to include the records reflecting 
the 1998 VA left hamstring release, the 
records reflecting VA outpatient medical 
treatment between 1998 and the present 
time, the report of the April 2000 VA 
medical examination, and the reports of 
the multiple VA radiologic studies that 
were done in 1997 and 1998.  The examiner 
should then be asked to request, and 
interpret, for the record, any studies 
and/or tests deemed necessary, examine 
the veteran and thereafter submit a 
comprehensive, legible report of medical 
examination that should include, as a 
minimum, the following information:

A.  A statement as to whether he or 
she reviewed the file prior to the 
examination, as requested.

B.  A statement as to whether the 
service-connected residuals of a 
left tibia and fibula fracture are 
currently affecting the function of 
the veteran's left hip, knee, ankle, 
and/or foot.

C.  The measurements of the 
veteran's left knee's active and 
passive ranges of motion, in 
degrees, and a statement as to 
whether there is lateral instability 
or recurrent subluxation in that 
knee, as well as whether there is 
associated, objectively-confirmed 
evidence of pain, weakness and/or 
fatigue.  If there is lateral 
instability or recurrent subluxation 
in the left knee, the examiner 
should express an opinion as to the 
severity of such functional 
impairment.

D.  If the service-connected 
residuals of a left tibia and fibula 
fracture are currently also 
affecting the function of the 
veteran's left hip,  ankle and/or 
foot, a thorough description of such 
functional impairment, including 
whether the functional impairment 
includes objectively-confirmed 
evidence of pain, weakness and/or 
fatigue.

E.  His or her opinion as to the 
overall functional impairment of the 
veteran's left lower extremity, 
again taking into consideration any 
objectively-confirmed symptoms 
including pain, weakness and 
fatigue.

F.  A statement regarding the 
reported leg length discrepancy, 
including a measurement of the 
discrepancy, and his or her opinion 
as to whether the shortening of the 
veteran's left leg is indeed 
secondary to the service-connected 
residuals of a fracture to the left 
tibia and fibula.

G.  His or her opinion as to whether 
it is at least as likely as not that 
the diagnosed lumbosacral disability 
is secondary to the service-
connected residuals of a fracture of 
the left tibia and fibula.

The examiner should be asked to 
thoroughly set forth the rationale for 
his or her opinions and conclusions in 
the examination report. 

3.  After all the above development has 
been fully conducted, and all the newly 
submitted evidence has been associated 
with the file, the RO must review the 
claims file and ensure that all 
notification and development action 
required by the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  For further 
guidance on the processing of this case in 
light of the changes in the law, the RO 
should refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.

4.  The RO should thereafter re-
adjudicate the above four claims on 
appeal, including the claim for a total 
rating based on individual 
unemployability.  In re-adjudicating the 
claim for an initial rating exceeding 10 
percent for status post left hamstring 
release, the RO should make sure to 
consider the potential for staged 
ratings, as set forth by the Court in 
Fenderson.  In re-adjudicating all issues 
other than the service connection issue, 
the RO should consider the potential for 
the referral of the case for extra-
schedular consideration, if warranted.  
The RO should also make a determination 
as to whether separate ratings may be 
warranted for any disability considered 
part and parcel of the service-connected 
residuals of a fracture of the left tibia 
and fibula (such as the apparent 
shortening of the left leg).

If either of the benefits sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he is hereby reminded that he has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




